Citation Nr: 0304057	
Decision Date: 03/07/03    Archive Date: 03/18/03

DOCKET NO.  96-21 898	)	DATE
	)
	)

Received from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an increased rating for lumbosacral strain, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

A. Masterson, Associate Counsel


INTRODUCTION

The veteran had active military service from June 1966 to 
June 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1994 RO rating decision which 
denied the veteran's claim of service connection for a knee 
disability and denied a claim for a disability rating in 
excess of 10 percent for lumbosacral strain.  (Language used 
in the April 1994 decision suggested that a 20 percent rating 
had been earlier assigned for the low back disorder, but such 
an action had not previously occurred; the effect was to 
confirm and continue a previously assigned 10 percent 
rating.)  By this same decision, an increased (10 percent) 
rating was granted for post-operative residuals of ingrown 
toenails of the great toes.  

In March 1999, the Board denied the claim of service 
connection for a knee disability, denied the claim for a 
higher evaluation for post-operative residuals of ingrown 
toenails of the great toes, and remanded the remaining rating 
issue for further evidence development.  The remaining rating 
issue was also before the Board in February 2001, when it was 
again remanded for additional development.


FINDING OF FACT

The veteran's service-connected lumbosacral strain is 
manifested by pain, limitation of motion, and stiffness.




CONCLUSION OF LAW

The criteria for an assignment of a disability rating in 
excess of 10 percent for lumbosacral strain have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a 
(Diagnostic Code 5295) (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, the Board notes that disability evaluations are 
determined by the application of a schedule of ratings, which 
is in turn based on the average impairment of earning 
capacity caused by a given disability.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.1 (2002).  Each service-connected 
disability is rated on the basis of specific criteria 
identified by Diagnostic Codes.  38 C.F.R. § 4.27 (2002).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2002).

When rating the veteran's service-connected disability, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, it is the more 
recent evidence that is of primary concern because such 
evidence provides the most accurate picture of the current 
severity of the disability.  Francisco v. Brown, 7 Vet. App. 
55 (1994).

In the veteran's case, a March 1993 VA radiology report 
indicates that the veteran had mild dextroscoliosis.  The 
veteran had minimal degenerative changes of the lumbar spine 
with facet disease localized predominately at the L5-S1 
level.  No acute fractures or dislocations were noted.  There 
was a suggestion of spina bifida occulta involving the 
sacrum.  The examiner noted that this finding was usually of 
no clinical significance.  

The veteran was afforded a VA examination in March 1994.  The 
veteran complained that his back pain was aggravated by 
prolonged sitting, bending, and lifting.   A physical 
examination revealed a normal lumbar lordosis when standing 
without body listing or spasm.  The veteran exhibited a full 
range of motion about the lumbodorsal spine.  The veteran was 
able to flex to 80 degrees.  Extension was to 30 degrees.  
Lateral flexion was to 30 degrees on both the right and the 
left sides.  The veteran could rotate his trunk to 45 degrees 
on both sides.  X-rays revealed evidence of post-traumatic 
osteoarthritic changes and minimal early spondylosis in the 
lumbar spine.  The examiner noted that, otherwise, the 
lumbosacral spine was essentially unremarkable.  The veteran 
was diagnosed with recurrent lumbosacral strain with early 
spondylosis of the lumbar spine.

VA treatment records dated in March 1994 indicate that the 
veteran was diagnosed with low back pain.  The examiner noted 
that ankylosis spondylitis needed to be ruled out.  X-rays of 
the sacroiliac joints were unremarkable.  

VA treatment records dated in June 1994 indicate that the 
veteran had left lower parathoracic and upper lumbar muscular 
pain.  Upon examination, the veteran had normal movement of 
the back.  The veteran was diagnosed with chronic muscular 
back pain.  A back brace was requested, and low back 
exercises were prescribed.

In a statement dated in May 1995, the veteran reported that 
his low back pain worsened with changes in the weather.  He 
reported that he had pains in his joints when his body was in 
motion or at rest.  The veteran contended that his physical 
movements were hampered because of pain.  

In a June 1995 statement, the veteran complained of 
inadequate supporting ligaments in his spinal column, muscle 
spasms, traumatic myositis, and degenerative joint disease of 
the back.

VA treatment records dated in August 1995 indicate that the 
veteran complained of constant low back pain.  He also 
complained of an intermittent sharp, burning pain across the 
low back and left flank.  His symptoms increased with all 
activities.  He had some relief with lying down and with 
heat.  The veteran indicated that his symptoms were not 
severe enough for surgery.  Upon examination, the veteran was 
in no apparent distress and wore a corset.  His range of 
motion was to 25 degrees of extension and to 30 degrees of 
lateral motion on each side.  He had no spasm, listing, or 
tenderness across the low back.  X-rays revealed slight 
degenerative joint disease at L3-L4.  The veteran was 
diagnosed with low back pain without neurological 
symptomatology.  

VA treatment records dated in January 1996 indicate that an 
increase in lumbar lordosis was noted.  The examiner seemed 
to suggest that the veteran's active range of motion in the 
lumbosacral spine was limited in all directions secondary to 
pain.  The veteran had diffuse palpable tenderness in the low 
back.  The veteran was diagnosed with mechanical low back 
pain.

The veteran and his wife testified at a hearing in June 1996.  
The veteran testified that he experienced a limited range of 
motion and daily stiffness.  He reported that he was using a 
TENS unit, and that he took Motrin on a daily basis.  His 
wife, apparently a nurse, reported that the veteran's back 
pain had become progressively worse.  She reported that the 
veteran could not sit very long, and that a TENS unit and 
Motrin provided only partial relief.  The veteran's wife 
reported that the veteran could not take a lot of medicine as 
he would not be able to function under medication.  The 
veteran reported that he was issued a back corset by VA.  He 
suggested that he was able to determine his own lifting 
restrictions, and that carrying two bags of groceries caused 
him great strain.  The veteran also reported that his back 
prevented him from playing baseball and basketball with his 
son, and interfered with his sexual performance.  

The veteran was afforded a VA examination in October 1999.  
The veteran complained of stiffness, aching, and discomfort 
in his back when standing, sitting, or driving.  The veteran 
reported that his back symptoms had worsened over the years.  
The veteran complained of daily discomfort in the back.  The 
back did not feel weak.  The veteran would occasionally feel 
a discomfort if he bent to an extreme position or twisted to 
the extreme right or left.  He did not describe any radicular 
symptoms.  The veteran did not complain of excess fatigue, 
but did not engage in repetitive prolonged physical 
activities that would test his endurance or fatigue.  The 
veteran did not undertake specific treatment for his back, 
but had had some relief with analgesics and with changing 
positions.  He did not have flare ups, and did not use 
crutches, canes, braces, or artificial supports and had not 
had surgery on his back.  The veteran was largely self-
employed and could change positions when he was 
uncomfortable.  He could ordinarily finish the tasks of the 
day without losing significant time from work.  The veteran 
had not had acute episodes of back pain that required him to 
leave work to go to a physician.  

Upon examination, the muscles in the back were symmetrical 
and nontender.  The veteran had minimal tenderness over the 
left and right lower lumbar paravertebral spine.  Slight 
dorsal kyphosis and lumbar lordosis were noted.  The veteran 
had no observable scoliosis.  He had no tenderness directly 
over the vertebral column.  Forward flexion was observed to 
80 degrees, extension was observed to 30 degrees, right 
rotation was observed to 25 degrees, and left rotation was 
observed to 30 degrees.  The veteran could bend from the 
waist to 30 degrees on the left and to 30 degrees on the 
right.  X-rays revealed that there was some loss of the 
normal curvature of the lumbar spine, suggestive of muscle 
strain/sprain versus muscle spasm.  Mild degenerative changes 
with mild osteophytic spurring were also noted.  The joint 
spaces were unremarkable.  No compression fracture or bony 
lesions were identified.  There was no spondylolisthesis.   
The veteran was diagnosed with lumbar strain, chronic, with 
history of spondylosis.  The examiner noted that the veteran 
had adequate motion.  

The veteran was afforded a VA examination in March 2002.  The 
veteran reported that he had stiffness in his back on a daily 
basis.  The veteran occasionally had increased discomfort 
bending to the right or to the left or twisting to the far 
right or to the far left.  The veteran no longer engaged in 
running or jogging.  The veteran participated in no prolonged 
repetitive physical activities as they would test his 
fatigability and strength.  The veteran could drive a car 
without numbness in the legs.  The veteran ordinarily wore a 
soft back brace.  He was able to change his positions.  The 
veteran did not use any other artificial supports for his 
daily activities.  He did not forego any daily activities 
involving self-care or work on account of his back.  

Upon examination, the veteran's back was well formed.  Slight 
dorsal kyphosis and lumbar lordosis were noted to be normal.  
The veteran had no tenderness directly over the vertebral 
column, or over the lower left or right lumbar spine.  The 
veteran was able to forward bend to 80 degrees.  He stated 
that he felt stiffness and discomfort at 40 degrees.  The 
veteran had left and right lateral flexion at the waist to 40 
degrees.  He had some discomfort, however, under the rib with 
this maneuver.  The veteran had right rotation to 20 degrees 
and left rotation to 25 degrees.  There were no acute 
symptoms.  The veteran stated at the end of each maneuver, he 
felt some slight discomfort.  The veteran did not appear to 
be in pain to the examiner.  The examiner noted that the 
veteran's predominant symptoms were some stiffness in the 
back, and the other was regarding extreme rotation in the 
lower spine.  The veteran's symptomatology rendered him 
uncomfortable, but not immobilized, and the veteran did not 
have enough pain to seek help from a physician or from 
medication.  No weakness was exhibited, and the examiner 
noted that the veteran had retained very strong muscular 
support.  The veteran had no suggestion of a spasm during the 
examination, and had no problems with stability or balance.  
X-rays revealed mild degenerative changes with mild spurring.  
The veteran was diagnosed with lumbosacral strain with mild 
degenerative changes.

Based upon a review of the evidence of record, the Board 
concludes that the veteran's adverse symptomatology 
approximates the criteria for a 10 percent rating.  
Consequently, a higher award is not warranted.  38 U.S.C.A. § 
1155; 38 C.F.R. § 4.71a (Diagnostic Code 5295) (2002).

The veteran's lumbar spine disability is currently rated 
under 38 C.F.R. § 4.71a, Diagnostic Code 5295, which sets 
forth the criteria for rating lumbosacral strain. The maximum 
(40 percent) rating is for application when the symptoms are 
severe, with a listing of the whole spine to the opposite 
side, positive Goldthwaite's sign, marked limitation of 
forward bending, loss of lateral motion with osteoarthritic 
changes, or narrowing or irregularity of joint space, or some 
of the above with abnormal mobility on forced motion.  
38 C.F.R. § 4.71a (Diagnostic Code 5295).  A 20 percent 
rating is for application when there is muscle spasm on 
extreme forward bending, loss of lateral spine motion, 
unilateral, in standing position.  Id.  A 10 percent rating 
is for assignment when there is characteristic pain on 
motion, while a noncompensable disability rating is assigned 
for slight subjective symptoms.  Id.

In applying Diagnostic Code 5295 to this case, the Board 
finds that the assignment of a rating in excess of 10 percent 
is not warranted.  In the veteran's case, although one 
radiology report suggested that the veteran had lumbosacral 
strain/sprain versus muscle spasms, the medical evidence of 
record, as a whole, does not support the veteran's contention 
that his current back symptomatology involves muscle spasms 
on extreme forward bending.  The veteran was examined several 
times by several different examiners who specifically 
indicted that the veteran did not experience muscle spasms.  
Furthermore, the evidence of record does not suggest that the 
veteran's symptomatology consistently includes loss of 
lateral spine motion, unilateral, in a standing position.  
While it was suggested in January 1996 that the veteran's 
active range of motion in the lumbosacral spine was limited 
in all directions secondary to pain, and while the veteran's 
rotation movement was found to be limited, the veteran's 
lateral motion on each side was found to be at least 30 
degrees several times.  

Furthermore, the medical evidence of record does not indicate 
that the veteran has severe lumbosacral strain.  While the 
veteran has some lordosis and kyphosis, there is no 
indication that the veteran has a listing of the whole spine 
to the opposite side.  Furthermore, a positive Goldthwaite's 
sign was not noted.  Moreover, although some limitation of 
motion was noted with regards to the veteran's forward 
flexion, the evidence of record does not suggest that the 
veteran's symptomatology consistently includes marked 
limitation of forward bending in a standing position.  While 
the veteran complained of pain at 40 degrees of forward 
flexion, he was still able to bend to 80 degrees.  As 
indicated above, although the veteran has had osteo-arthritic 
changes, the evidence of record does not suggest that his 
symptomatology includes a consistent loss of lateral motion.  
Furthermore, there is no indication that the veteran had 
abnormal mobility on forced motion.  As such, a rating in 
excess of 10 percent under Diagnostic Code 5295 is not 
warranted.  38 C.F.R. § 4.71a (Diagnostic Code 5295).  

The Board has also considered Diagnostic Code 5292, which 
provides the criteria for rating limitation of motion of the 
lumbar spine.  38 C.F.R. § 4.71a (Diagnostic Code 5292) 
(2002).  Under Diagnostic Code 5292, slight limitation of 
motion of the lumbar spine warrants a 10 percent disability 
rating.  Moderate limitation of motion of the lumbar spine 
warrants a 20 percent disability rating.  Severe limitation 
of motion of the lumbar spine warrants a 40 percent 
disability rating.  38 C.F.R. § 4.71a (Diagnostic Code 5292) 
(2002).   The Board, however, finds that a rating in excess 
of 10 percent is not warranted under Diagnostic Code 5292.  
Although, as indicated above, the medical evidence of record 
indicates that the veteran experiences some limitation of 
motion in association with his service-connected low back 
strain, the medical evidence of record does not indicate that 
the veteran experiences moderate limitation of motion of the 
lumbar spine.  While the January 1996 VA examiner found that 
the veteran's back movements were limited by pain, the 
examiner did not specifically indicate that this was 
tantamount to moderate or severe limitation of motion, and 
the medical evidence of record, as a whole, does not indicate 
that the veteran has consistently had moderate or severe 
limitation of motion of the lumbar spine.  In fact, the 
veteran was specifically found to have full range of motion 
in March 1994.  The veteran also had normal back movements in 
June 1994, and his motion was found to be adequate in October 
1999.  In March 2002, it was suggested that the veteran's 
problems with motion specifically included extreme rotation.  
As such, a rating in excess of 10 percent is not warranted 
under Diagnostic Code 5292.   38 C.F.R. § 4.71a (Diagnostic 
Code 5292) (2002).  

It should be pointed out that both Diagnostic Code 5292 and 
Diagnostic Code 5295 contemplate limitation of motion and 
assignment of separate ratings in accordance with these 
criteria would therefore violate the rule against pyramiding.  
38 C.F.R. § 4.14 (2002).  (Since the veteran does not have 
residuals of a fracture of a vertebra, has not been diagnosed 
with favorable or unfavorable ankylosis, and because he has 
not been diagnosed with intervertebral disc syndrome, 
consideration under other rating criteria that relate to the 
low back, such as 38 C.F.R. § 4.71a, Diagnostic Codes 5285, 
5286, 5289, 5293 (2002), or 67 Fed. Reg. 54,345 (2002) (to be 
codified at 38 C.F.R. § 4.71a (Diagnostic Code 5293)), is not 
warranted.)

In concluding that the veteran is entitled to no more than a 
10 percent disability evaluation, the Board has considered 
the veteran's low back pain, and functional losses caused 
thereby.  The Board notes that the veteran's low back 
disability is symptomatic, and that he reports experiencing 
pain and stiffness.  However, at the most recent VA 
examination, while the veteran reported some slight 
discomfort at the end of his range of motion studies, the 
examiner noted that the veteran did not appear to be in pain 
when his range of motion was examined.  Additionally, while 
the veteran's representative argued in February 2003 that the 
veteran's medications had possibly masked his lumbosacral 
symptomatology at the time of the VA examination, the March 
2002 VA examiner suggested that while the veteran became 
uncomfortable at times, he did not become immobilized and was 
not in enough pain to use medication or visit a physician.  
Additionally, the veteran's wife indicated that although the 
veteran did take some medications, he abstained from taking 
too many medications because he would be unable to function.  
Nevertheless, a 10 percent disability rating, considered 
under Diagnostic Code 5295, specifically contemplates the 
veteran's pain.  Thus, for the reasons set out above, and 
because the criteria for a 10 percent rating specifically 
contemplate the veteran's losses, a higher rating is not 
warranted.  In other words, there is no objective clinical 
indication that the veteran's symptoms result in functional 
limitation to a degree that would support a rating in excess 
of the current 10 percent disability rating.  38 C.F.R. 
§ 4.71a (Diagnostic Code 5295).  

The Board also notes that Diagnostic Code 5010, which is used 
to rate arthritis due to trauma provides that traumatic 
arthritis is to be rated as degenerative arthritis under 
Diagnostic Code 5003.  38 C.F.R. § 4.71a (Diagnostic Code 
5010) (2002).  Under Diagnostic Code 5003, degenerative 
arthritis established by X-ray findings will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
38 C.F.R. § 4.71a (Diagnostic Code 5003) (2002).  Limitation 
of motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  Id.  However, as stated above, the 10 percent rating 
under Diagnostic Code 5295 already contemplates pain.  In 
this regard, an assignment of a separate rating for arthritis 
would also violate the rule against pyramiding.  38 C.F.R. 
§ 4.14.  As such, a separate rating for arthritis is not 
warranted.  

Additionally, the evidence does not show an exceptional or 
unusual disability picture as would render impractical the 
application of the regular schedular rating standards.  See 
38 C.F.R. § 3.321 (2002).  The current evidence of record 
does not demonstrate that the veteran's disability has 
resulted in frequent periods of hospitalization or in marked 
interference with employment.  38 C.F.R. § 3.321.  It is 
undisputed that the symptoms he experiences have an adverse 
effect on employment, but it bears emphasis that the 
schedular rating criteria are designed to take such factors 
into account.  The schedule is intended to compensate for 
average impairments in earning capacity resulting from 
service-connected disability in civil occupations.  
38 U.S.C.A. § 1155.  "Generally, the degrees of disability 
specified [in the rating schedule] are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability."  38 C.F.R. § 4.1.

The Board recognizes the veteran has claimed that his 
service-connected lumbosacral strain has affected his ability 
to work.  However, although the veteran experiences 
symptomatology associated with his disability, the schedular 
criteria take such factors into account.  Furthermore, the 
Board notes that the record reveals that the veteran has a 
history of other, non-service-connected, disabilities that 
affect his employability, most specifically an irritated 
bowel syndrome which forced him to work out of his home.  The 
medical evidence of record also suggests that the veteran was 
able to continue his daily activities and his work despite 
his low back symptomatology.  Given the lack of evidence 
showing unusual disability not contemplated by the rating 
schedule, the Board concludes that a remand to the RO for 
referral of this issue to the VA Central Office for 
consideration of an extraschedular evaluation is not 
warranted.  

Finally, the Board acknowledges that the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified as amended at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002)) was recently 
enacted.  The VCAA, among other things, modified VA's duties 
to notify and to assist claimants by amending 38 U.S.C.A. 
§ 5103 ("Notice to claimants of required information and 
evidence") and adding 38 U.S.C.A. § 5103A ("Duty to assist 
claimants").  First, the VCAA imposed obligations on the 
agency when adjudicating veterans' claims.  With respect to 
the duty to notify, VA must inform the claimant of 
information "that is necessary to substantiate the claim" 
for benefits (codified as amended at 38 U.S.C.A. § 5103).  
Second, 38 U.S.C.A. § 5103A sets out in detail the agency's 
"duty to assist" a claimant in the development of claims 
for VA benefits.  The new § 5103A provides in part that the 
Secretary shall make reasonable efforts to assist a claimant 
in obtaining evidence necessary to substantiate the 
claimant's claim for VA benefits.  38 U.S.C.A. § 5103A(a)(1) 
(West 2002).  

The required notice must inform the applicant of any 
information necessary to complete the application.  The 
purpose of the first notice is to advise the claimant of any 
information, or any medical or lay evidence not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  In this case, the veteran's application is 
complete.  There is no outstanding information required, such 
as proof of service, type of benefit sought, or status of the 
veteran, to complete the application.  

VA must also provide certain notices when in receipt of a 
complete or substantially complete application.  38 U.S.C.A. 
§ 5103(a) (West 2002).  The amended "duty to notify" 
requires the Secretary to notify a claimant of which portion 
of the information and evidence, if any, is to be provided by 
the claimant and which portion, if any, will be obtained by 
the Secretary on behalf of the claimant.  38 U.S.C.A. 
§ 5103(a) (West 2002); 66 Fed. Reg. 45,620, 45,630 (2002) 
(codified at 38 C.F.R. § 3.159(b) (2002)); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In those 
cases where notice is provided to the claimant, a second 
notice is to be provided to advise that if such information 
or evidence is not received within one year from the date of 
such notification, no benefit may be paid or furnished by 
reason of the claimant's application.  38 U.S.C.A. § 5103(b) 
(West 2002).  In addition, 38 C.F.R. § 3.159(b), 66 Fed. Reg. 
45,630, details the procedures by which VA will carry out its 
duty to provide notice.  

The Board finds that VA has complied with the notice 
requirements contained in § 5103(a).  From the outset, the RO 
has informed the veteran of the grounds on which the RO 
decided the claim and of the elements necessary to be granted 
the benefit sought.  This is evidenced by the rating action 
of April 1994, the statement of the case issued in March 
1996, the supplemental statements of the case issued in July 
1996, August 2000, April 2002, and in August 2002, and 
letters dated in June and November 2001, that informed him of 
the applicable laws and regulations.  Specifically, these 
documents show that the RO notified the veteran of the 
development of his claim, the type of evidence needed to 
prove his claim, and of which evidence, if any, would be 
obtained by the veteran, and which evidence, if any, would be 
retrieved by VA.  38 U.S.C.A. § 5103(a) (West 2002).  These 
documents also show that VA has provided the veteran with a 
recitation of the pertinent statutes and regulations, and 
discussion of the application of each to the evidence.  In 
summary, the Board finds that no additional notice is 
required under the provisions of 38 U.S.C.A. § 5103 and newly 
promulgated 38 C.F.R. § 3.159(b).

The Board also notes that the VCAA's duty-to-assist provision 
under 38 U.S.C.A. § 5103A has been fulfilled.  The VCAA sets 
forth several duties for VA in those cases where there is 
outstanding evidence to be obtained and reviewed in 
association with a claim for benefits.  In this case, 
however, there is no outstanding pertinent evidence to be 
obtained, either by VA or the veteran.  Additionally, the 
Board finds that VA has obtained records from all sources 
identified by the veteran, including his post-service VA 
treatment records.  The veteran was also afforded several VA 
examinations.  Consequently, given the standard of the new 
regulation, the Board finds that VA did not have a duty to 
assist that was unmet.

The veteran has not alleged that there is any outstanding 
pertinent evidence that would support his contentions, and 
after a review of the evidence, the Board is not aware of any 
such evidence and concludes that VA has complied with the 
duty-to-assist requirements found at 38 U.S.C.A. § 5103A and 
38 C.F.R. § 3.159(c)-(e).  Therefore, the Board finds that 
further action to comply with these new requirements is not 
necessary.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426,430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).


ORDER

A disability rating in excess of 10 percent for a service-
connected lumbosacral strain is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  Meanwhile, 
please note these important corrections to the advice in the 
form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

